PER CURIAM.
¶ 1. The court is equally divided on the question of whether the published decision of the *70court of appeals, Heikkinen v. United Services Automobile Association, 2006 WI App 207, 296 Wis. 2d 438, 724 N.W.2d 243, should be affirmed or reversed. CHIEF JUSTICE SHIRLEY S. ABRAHAMSON, JUSTICE ANN WALSH BRADLEY, and JUSTICE LOUIS B. BUTLER, JR., would affirm; JUSTICE DAVID T. PROSSER, JUSTICE PATIENCE DRAKE ROGGEN-SACK, and JUSTICE ANNETTE KINGSLAND ZIEGLER would reverse. JUSTICE N. PATRICK CROOKS did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.